DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This is in response to the amendments filed on 9/10/21. Claims 1, 12, and 17 have been amended. 1 – 20 are pending in the current application. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a) as being anticipated by the video game “The Division” (released 3/16). 
	Regarding claims 1, 10 – 17, The Division discloses a method for connecting game plays between different players playing a video game, (1:49:07 of NPL), determining that a first character has accomplished a mission within a region of a virtual environment of the video game, wherein the first character is controlled by a first player playing the video game in a first game play, (2:06:35 of NPL), opening access by the first character to a regional inter-game communication medium in response to accomplishing the task, (2:06:42 of NPL), generating first data in the first game play and cross-pollinating the first data using the regional inter-game communication medium across a plurality of virtual environments of a plurality of asynchronous game plays of a plurality of players, (1:49:07 – 2:06:42 of NPL). 
Regarding claim 2, The Division discloses wherein the regional inter-game communication medium provides for cross- pollination of data across a plurality of virtual environments of the plurality of asynchronous game plays, wherein each of the plurality of players has accomplished the mission and the plurality of players is generated from a predefined group of players, wherein the data that is cross-pollinated is generated in one of the plurality of asynchronous game plays, (1:49:07 – 2:06:42 of NPL). 
Regarding claim 3, The Division discloses wherein the first data includes at least one of information, or a sign, or a like, or an event, or a cataclysmic event, or an action, or an object, or an asset, (2:06:48 of NPL “Level 7 reached”). 
	Regarding claim 5, The Division discloses terminating a life of the first character in the first game play; returning the first character to a previous point in the first game play before the generation of the crater based on a first selection of the first player; and rebirthing the first character at the edge of the crater in the virtual environment of the first game play based on a second selection of the first player, (1:51:08 of NPL), wherein it is known for the "The Division" to have a respawn zone. 
	Regarding claims 6, 7, and 19, The Division discloses generating a sign in the first game play, wherein the first data is the sign which includes information generated by the first player; placing the sign at a first point in the virtual environment of the first game play, wherein the first point is defined by the first player; and cross-pollinating the sign using the regional inter-game communication medium by placing the sign at similar points as the first point in the plurality of virtual environments of the plurality of asynchronous game plays, (1:49:07 – 2:06:42 of NPL).
	Regarding claims 8, 9, and 20, The Division discloses determining that the first character has collected one or more building materials that are required for building an asset; and building the asset using the one or more building materials, dropping the asset at a first point in the virtual environment of the first game play, wherein the first point is defined by the first player; and cross-pollinating the asset using the regional inter-game communication medium by placing the asset at similar points as the first point in the plurality of virtual environments of the plurality of asynchronous game plays, wherein the asset is made available to other players in their respective game plays, (2:20:00 of NPL). 
Allowable Subject Matter
Claims 4 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Response to Arguments
	Applicant's arguments filed on 3/15/22 have been fully considered but they are not persuasive. Regarding claims 1 – 20, Applicants argue that “The Division does not qualify as prior art”. The Examiner respectfully disagrees. More specifically, the Applicants argue that the YouTube link is not available, however, the link is actually available here, https://youtu.be/8alg5hYdIjk, an example screenshot is shown below: 
    PNG
    media_image1.png
    724
    1284
    media_image1.png
    Greyscale

	 Therefore, the Examiner maintains that “The Division” qualifies as prior art. 
The Applicants further argue that “there is no cross-pollination of data generated from the game play of the player in single player to other game plays”. The Examiner respectfully disagrees. “The Division” teaches an embodiment wherein after completion of a mission the data generated from said mission is cross-pollinated using a regional inter-game communication medium across a plurality of virtual environments of a plurality of synchronous game plays of a plurality of players, (2:08:13 – 2:13:56 of NPL). Therefore, the Examiner maintains that the cited art reference anticipates the present invention as claimed. 
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715